                  Case 1:16-cr-00746-PKC Document 487 Filed 03/13/19 Page 1 of 2

                                                                                                            Gordon Mehler

MEHLER LAW PLLC                                                                                             Rebecca Campbell
747 Third Avenue • 32nd Floor      New York, NY 10017-2803
                                                                                                            Diane Ferrone
                                                                                                            Sarah Lum
                                                                                                            Daniel Rorhsrein
                                                                                                            Harvey Sruarr


                                                                                                            Rick Guimond
                                                                                                            Ben Sradler
                                                                                                              F·"·i,:r•s




                                                                         March 13,2019
        BYECF
                                                          Application Granted.
        The Honorable P. Kevin Castel                     SO ORDERED.
        United States District Judge                      Dated: 3/14/2019
        United States Courthouse
        500 Pearl Street
        New York, NY 10007-1312

                          Re: United States v. David Bergstein & Keith Wellner, 16 Cr. 746 (PKC)

        Dear Judge Castel:

                Our office represents Keith Wellner in the above-referenced securities fraud case. Mr.
        Wellner is currently released on the following bail conditions: a $500,000 personal recognizance
        bond, secured by $200,000 in securities. Mr. Wellner's travel is currently restricted to the
        continental United States. In addition, as the Court knows, Mr. Wellner pled guilty in December
        and testified for the Government in its case against Mr. Bergstein.

                We write to request that Mr. Wellner be allowed to China and Thailand from March 26
        until April 7 for a series of meetings. The meetings relate to long-standing business matters that
        Mr. Wellner has been working on since 2008 and is unrelated to the financial services industry.
        Specifically, Mr. Wellner has been assisting a Chinese biotech company in connection with
        expanding its business within and outside of mainland China.

                 In September 2018, December 2018 and January 2019, the Court granted permission for
       Mr. Wellner to travel to China and surrounding countries. Mr. Wellner has traveled to China
       approximately six to eight times per year in connection with this and other matters prior to his
       arrest in November 2016. The Court on ten previous occasions has allowed Mr. Wellner to travel
       outside the United States and he returned on schedule and without incident.

               AUSA Ed Imperatore has consented to this request. Pretrial Services Officer Rena Bolin
       takes no position, as per office policy. If permitted to travel by the Court, Mr. Wellner would
       pick up both his current passport, as well as his old expired passport (which has his unexpired
       valid Chinese Visa in it) from Officer Bolin within two business days of his outbound flight and
       return his passport within one business day of arriving back in New York (as he has previously
       done). Additionally, Officer Bolin will be provided a detailed itinerary at least one business day


             Tel: (212) 661-2414    Fax: (212) 661-8761     E-mail: gmehler@mehlerlaw.com   Website: www.mehlerlaw.com
       Case 1:16-cr-00746-PKC Document 487 Filed 03/13/19 Page 2 of 2




prior to his departure. We note again that Mr. Wellner has traveled out of the country on ten
occasions in 2017, 2018 and 2019 with the Court's approval and returned each time on schedule
and without incident.

       Thank you for your consideration of this matter.


                                                    Sincerely,



                                                   Gordon Mehler
